DETAILED ACTION
Receipt of Applicant’s Amendment, filed January 29, 2021 is acknowledged.  
Claim 1 was amended.
Claims 5 and 8 were cancelled.
Claims 12-20 are withdrawn
Claims 1-4, 6-7, 9-11 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farn [WO2008/043082] in view of Vorbach [2014/0310466], Lomet [2004/0236746], and Phanishayee [2015/0120749].

With regard to claim 1 Farn teaches A method for storing time-based data streams in a high capacity network (Farn, ¶14 “Methods and apparatus consistent , the method comprising: 
receiving a time-based data storage request from an application (Farn, ¶33 “The arrival of time series data streams at TSSE 200 can be effected by having the TSSE gather them directly or by having a user-supplied script collect, preprocess, and deliver them to a default TSSE collection point”), the time-based data storage request is associated with one or more data streams as the time series data streams (Id), each of the one or more data streams comprising a plurality of time-ordered data items (Farn, ¶34 “The time stamp process turns raw time series data into time stamped events”), each time-ordered data item having a header (Fran, ¶46 “Typically, lines starting with a time-stamp are the start of a new event”) comprising two or more timestamps as the timestamp at the first line represents the beginning, and the timestamp at the second line represents the end (Fan, ¶46 “For each line, first check if the line starts with a time-stamp”), wherein the two or more timestamps represent a time interval (Fran, ¶44 “locate a discrete event by finding its beginning and ending”) associated with the respective time-ordered data items as the beginning and ending of each event (Farn, ¶34 “The time stamp process turns raw time series data into time stamped events”; ¶44), wherein the timestamps representing a time interval associated with each of the plurality of time-ordered data items (Fran, ¶44 “locate a discrete event by finding its beginning and ending”) comprise a first timestamp, tBegin, indicating data item's begin time as the beginning of the event (Fran, ¶44 “locate a discrete event by finding its beginning and ending”) and a second timestamp, tEnd, indicating data item's end time as the end of the event (Fran, ¶44 “locate a discrete event by finding its beginning and ending”); 
processing the received data storage request to accumulate data items (Farn, ¶44 “Aggregation rules describe the manner in which MD.. is organized into event data by identifying the boundaries of events… for example, how to locate a discrete event by finding its beginning and ending… by grouping together multiple lines”) in a plurality of data files (Fran, ¶54 “Each incoming event is assigned to the time bucket where the time stamp from the event matches the bucket’s temporal criteria”), wherein both time-based information as the temporal criteria of the bucket (Id) and corresponding … offset information (Fran, ¶54 “buckets are instantiated using lazy allocation policy (i.e. as late as possible) in primary memory (i.e. Ram)”; ¶67 “The warm index provides a list of event offsets for each segment indexed”) are identified and related to the accumulated data items as the bucketed aggregated events (Fran, ¶44, ¶54) so as to retrieve the time-based information (Fran, ¶65 “The searching process (as described in the next section) allows the user to search on segments, segment prefixes, and segment suffixes”) and corresponding offset information (Fran, ¶67 “The warm index provides a list of events offsets for each segment indexed”) by performing a … search of a data repository which includes retrieving one or more data items from a data file (Fran ¶67 “maintaining an array of compressed postings lists and an associated array of offsets to the beginning of each of those compressed postings lists”) based on the corresponding … offset information as the offset (Id), wherein the … offset information is … a physical offset (Fran, ¶91 “offsets in the event data store”) and wherein the physical offset uniquely identifies data items located in a data file (Fran, ¶61 “creates indices that map segments and timestamps to offsets in the event data store”) which is identified based on information stored in one or more stream catalogs communicatively as the index (Id) coupled to a plurality of storage nodes (Fran, ¶63 “Once a hot index reaches capacity… it is converted to a warm index, committed to disk 560”), the stream catalogs configured to store substantially real time information as the information in both the hot and warm indices are substantially real time (Fran ¶63),  related to timestamp based indexes as the indexes (Id) associated with one or more data streams the incoming events (Fran, ¶63 “hot index 555 contains a packed array of segments, a packed array of event addresses and their associated timestamps, and a posting list that associates segments with their time stamped event addresses”) ; 
storing the time-based information and the … offset information related to the accumulated data items in a data repository (Fran, ¶51 “several steps including bucketing, segmenting, archival, allocation, insertion, committing to secondary storage…”) wherein each entry in the data repository includes time-based information associated with the entry as the timestamps for the bucket (Fran, ¶54 “Each incoming event is assigned to the time bucket where the time stamp from the event matches the bucket’s temporal criteria”), the time-based information comprising a lowest tBegin timestamp for items associated with the entry as the start time (Fran, ¶54 “In one implementation, we use half-open intervals, defined by a start time and an end time…), …, and a highest tEnd timestamp for items associated with the entry as the end time (Fran, ¶54 “In one implementation, we use half-open intervals, defined by a start time and an end time…);  81992169v.1Application No.: 15/238,567Docket No.: 1510796. 396US1 Response to Office ActionPage 3 of 14 
determining whether adjustment is necessary for sorting of the stored data in the data repository (Fran, ¶53 Each incoming event is assigned to the time bucket where the timestamp from the event matches the bucket’s temporal criteria”; ¶54 “we use half-open intervals, defined by a start time and an end time where the start time is an inclusive boundary and the end time is an exclusive boundary”); 
comparing the time-based information related to the accumulated data items with data entries previously stored in the data repository (Fran, ¶54 “Each incoming event is assigned to the time bucket where the timestamp from the event matches the bucket’s temporal criteria”); determining whether either
the new entry's lowest tBegin timestamp as the start time of the event (Fran, ¶54 “Each incoming event…”; ¶44 “locate a discrete event by finding its beginning and ending”) is not strictly greater (Fran, ¶54 “Each incoming event… where the timestamp for the event matches the bucket’s temporal criteria”; ¶53 “bucket policies typically enforce that buckets (a) do not overlap, and (b) cover all possible incoming timestamps”) than the previous table entry's lowest tBegin entry as the start time (Fran, ¶54 “In one implementation, we use half-open intervals, defined by a start time and an end time…), or
the new entry's highest tEnd timestamp (Fran, ¶54 “Each incoming event…”; ¶44 “locate a discrete event by finding its beginning and ending”) is not strictly greater than (Fran, ¶54 “Each incoming event… where the timestamp for the event matches the bucket’s temporal criteria”; ¶53 “bucket policies typically enforce that buckets (a) do not overlap, and (b) cover all possible incoming timestamps”) the previous table entry's highest tEnd timestamp as the end time (Fran, ¶54 “In one implementation, we use half-open intervals, defined by a start time and an end time…), 
selectively performing the sorting adjustment responsive to the determination (Fran, ¶54 “In-memory buckets have a maximum capacity and, when the reach their limit, they will be committed to disk and replaced by a new bucket… bucket policies typically enforce that buckets (a) do not overlap, and (b) cover all possible incoming timestamps”); and 
selectively extending a time range as the bucket limit (¶54) associated with the time-based information based on the determination (Fran, ¶54 “In-memory buckets have a maximum capacity and, when the reach their limit, they will be committed to disk and replaced by a new bucket… bucket policies typically enforce that buckets (a) do not overlap, and (b) cover all possible incoming timestamps”).
Fran does not explicitly teach the virtual offset information… wherein the virtual offset …storing the virtual offset information…… wherein the virtual offset information is associated with a physical offset.  Vorbach teaches the virtual offset information (Vorbach, ¶176 “virtual address”)…storing the … virtual offset information (Vorbach, ¶176 “virtual address”)… wherein the virtual offset information is associated with a physical offset (Vorbach, ¶176 “translates page addresses to addresses in the internal memory; in other words, a virtual address may be translated into a physical address”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the time series search engine taught by Fran using the virtual addressing techniques taught by Vorbach as it yields the predictable results providing the underlying hardware necessary to manage time-
Fran does not explicitly teach a highest tBegin timestamp for items associated with the entry, a lowest tEnd timestamp for items associated with the entry.
Lomet teaches the time-based information comprising a lowest tBegin timestamp for items associated with the entry (Lomet, ¶43 “The access record includes <timetamp, Mi> pairs”), a highest tBegin timestamp for items associated with the entry (Lomet, ¶43 “the latest timestamp among the mode Mi”), a lowest tEnd timestamp for items associated with the entry as the previous upper bound for the transaction timestamp (Lomet, ¶63 “The upper bound Ux is the time returned by the system clock extended by ‘1’ bits to the maximum time precision, provided the upper bound provided by the system clock is less than the previous upper bound for the transaction timestamp”), and a highest tEnd timestamp for items associated with the entry as the current time (Id)
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the time stamp assignment process taught by Lomet as it yields the predictable results of assigning time stamps for use with a database that includes temporal data and may include non-temporal data (Lomet, ¶9).
Fran does not explicitly teach where the search is a binary search.  Phanishayee teaches performing a binary search (Phanishayee, ¶68 “Item identifiers are fixed-size entries and the list of item identifiers in the index is sorted by time (e.g., time stamps, ts).  This arrangement may enable efficient binary searches for range and sampling 

With regard to claim 2 the proposed combination further teaches wherein processing the received data storage request further comprises:
dividing each of the one or more data streams associated with the data storage request into a plurality of substreams (Fran, ¶55 “the raw event data is segmented.  A segment .. is a substring of the incoming event text”);
defining virtual address space (Vorbach, ¶176 “virtual address”) for each of the plurality of substreams, wherein the virtual address space (Vorbach, ¶176 “virtual address”) is associated with the plurality of data files (Fran, ¶55 “Once an appropriate bucket has been identified for an event, the event data is segmented); and
defining a virtual offset (Vorbach, ¶176 “virtual address”) for each data item in each of the plurality of substreams (Fran, ¶61 “At this point tin the process, incoming events have timestamps, segments, and a time bucket associated with them… we store the raw data of the event with its segmentation, created indices that map segments and timestamp to offsets in the event data store and computer and store metadata related to the indices”), wherein the virtual offset uniquely identifies data items location in the virtual address space (Vorbach, ¶617 “A memory location is assigned to each value of the timestamp.  The data is then stored in the memory according to the value of its timestamp; in other words, the timestamp is used as the address of the memory location for the assigned data”).

With regard to claim 3 the proposed combination further teaches wherein defining the virtual offset comprises associating the virtual offset (Vorbach, ¶176 “virtual address”) with a name of one of the plurality of data files where the data item is stored and associating the data item with (Fran, ¶61 “At this point tin the process, incoming events have timestamps, segments, and a time bucket associated with them… we store the raw data of the event with its segmentation, created indices that map segments and timestamp to offsets in the event data store, and computer and store metadata related to the indices”) a physical offset, wherein the physical offset uniquely identifies data items location in the data file (Vorbach, ¶176 “a virtual address may be translated into a physical address”).

With regard to claim 4 the proposed combination further teaches wherein each entry in the data repository associates a range of timestamps corresponding to a subset of the plurality of data items (Fran, ¶54 “In-memory buckets have a maximum capacity and, when the reach their limit, they will be committed to disk and replaced by a new bucket… bucket policies typically enforce that buckets (a) do not overlap, and (b) cover all possible incoming timestamps”) with a corresponding range of virtual offsets (Vorbach, ¶617 “A memory location is assigned to each value of the timestamp.  .

With regard to claim 6 the proposed combination further teaches wherein each entry in the data repository includes at least one of the following information: time-based information associated with the entry as timestamps (Fran, ¶61 “we store the raw data of the event with its segmentation, create indices that map segments and timestamps to offsets in the event data store, and computer and store metadata related to the indices”), virtual offset range information associated with the entry as the offsets in the event data store (Id) which are stored using (Vorbach, ¶176 “virtual address”), data file identifier associated with the entry, storage node identifier associated with the entry, data repository unit identifier associated with the entry, statistical information associated with the entry as medtadata (Fran, ¶61 “we store the raw data of the event with its segmentation, create indices that map segments and timestamps to offsets in the event data store, and computer and store metadata related to the indices”),  and error handling information associated with the entry .

With regard to claim 7 the proposed combination further teaches wherein determining whether adjustment is necessary for sorting of the stored data in the data depository comprises:
comparing the time-based information related to the accumulated data items with data entries previously stored in the data repository (Fran, ¶53 Each ;
determining whether a last timestamp in the time-based information is strictly greater than end time of the corresponding data entry (Fran, ¶54 “we use half-open intervals, defined by a start time and an end time where … the end time is an exclusive boundary”) and whether a first timestamp in the time-based information is strictly greater than begin time of the corresponding data entry (Fran, ¶54 “we use half-open intervals, defined by a start time and an end time where … the start time is an inclusive boundary”).

With regard to claim 9 the proposed combination further teaches wherein determining whether adjustment is necessary for sorting of the stored data in the data depository comprises:
comparing the virtual offset information related to the accumulated data items with data entries previously stored in the data repository (Fran, ¶53 Each incoming event is assigned to the time bucket where the timestamp from the event matches the bucket’s temporal criteria”); and
determining whether a range of the virtual offset information related to the accumulated data items is smaller than the largest virtual offset stored in the data repository as the timestamp range of the bucket may be used to determine the memory location (Fran, ¶54 “we use half-open intervals, defined by a start time and an end time where … the end time is an exclusive boundary” wherein Vorbach, ¶617 “A memory location is assigned to each value of the timestamp.  The data is then stored in ; and
selectively performing the sorting adjustment responsive to the determination (Fran, ¶54 “In-memory buckets have a maximum capacity and, when the reach their limit, they will be committed to disk and replaced by a new bucket… bucket policies typically enforce that buckets (a) do not overlap, and (b) cover all possible incoming timestamps”) comprises inserting the virtual offset information (Fran, ¶63 “As events are inserted into the hot index”; Fig 5, 550) between two consecutive entries (Fran, ¶7 “indexing time series data is further complicated because the data can be collected from multiple, different sources asynchronously and out of order.  Streams of data from one source may be seconds old and data from another source may be interleaved with other sources or may be days, weeks, or months older than other sources”) previously stored as the data in the hot index and in the bucket (Fran, ¶54, Figure 5) in the data repository (Fran, ¶51 “several steps including bucketing, segmenting, archival, allocation, insertion, committing to secondary storage…”) based on the virtual offset information (Vorbach, ¶176 “virtual address”).

With regard to claim 10 the proposed combination further teaches wherein selectively performing the sorting adjustment responsive to the determination further comprises inserting the virtual offset information between two consecutive entries previously stored in the data repository based on the virtual offset information (Fran, ¶54 “In-memory buckets have a maximum capacity and, when the reach their limit, they will be committed to disk and replaced by a new .

With regard to claim 11 the proposed combination further teaches wherein processing the received data storage request further comprises generating and storing an Enhanced Direct Access Storage Address (EDASA) for each time-ordered data item (Vorbach, ¶557 “a plurality of independent memories may be used, which may operate in different operating modes; in particular, direct access”), wherein the EDASA links the data item with its physical address (Vorbach, ¶176 “a virtual address may be translated into a physical address”) and wherein the EDASA includes at least some of the following information: 
data item’s type (Vorbach, ¶62 “it is indicated with the data which type of data is involved and how it is to be processed”) and length indicators (Vorbach, ¶435 “Burst transfers of a certain length”), 
stream/substream identifiers associated with the corresponding data item (Vorbach, ¶347 “identifiers are also transmitted in the data transfers”), 
the identifiers of storage nodes and 
data repository units associated with the corresponding data item (Vorbach, ¶348 “an application identifier (APID) is also transmitted in each data transfer along with the address and/or data”).                    

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158